Citation Nr: 1644689	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  09-05 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder, to include as secondary to the Veteran's service-connected degenerative joint disease of the lumbar spine (lumbar spine disability).

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to the Veteran's shoulder disability and service-connected lumbar spine disability.

3.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to the Veteran's shoulder disability and service-connected lumbar spine disability.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to the Veteran's shoulder disability and service-connected lumbar spine disability.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to May 1977 and from January 1978 to October 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In March 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).

The Board remanded these matters in July 2012 and March 2013 to obtain confirmation of the Veteran's address and inquire as to whether he wanted a hearing before the Board.  The Board remanded this matter again in July 2013 and February 2014 for the purpose of scheduling a hearing.  In May 2015, the matter was remanded to provide examinations and obtain medical opinions regarding the Veteran's claims for service connection.  As there has been substantial compliance with the remand directives, the Board finds that no further action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of the Veteran's entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right shoulder disability did not have its onset during service or within one year of the Veteran's discharge from service, is not due to or the result of a service-connected disability, and is not otherwise the result of a disease or injury incurred in service.

2.  Peripheral neuropathy of the left upper extremity did not have its onset during service or within one year of the Veteran's discharge from service, is not due to or the result of a service-connected disability, and is not otherwise the result of a disease or injury incurred in service.

3.  Peripheral neuropathy of the right upper extremity did not have its onset during service or within one year of the Veteran's discharge from service, is not due to or the result of a service-connected disability, and is not otherwise the result of a disease or injury incurred in service.

4.  The Veteran does not have an acquired psychiatric disorder for which service connection may be granted.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disability are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).
2.  The criteria for service connection for peripheral neuropathy of the left upper extremity are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for peripheral neuropathy of the right upper extremity are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

4.  The criteria for service connection for an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided adequate notice of the information and evidence needed to substantiate and complete his claims in July 2007. 

In addition, pursuant to VA's duty to assist in the development of a claim, VA made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate his claims, to include his service treatment records (STRs), employment information, and available VA treatment records.  Notably, after making reasonable efforts to obtain VA treatment records dated from May 1977 to June 1979, VA issued a formal finding of unavailability these records in June 2015.  The Board finds that no further action is necessary in this regard.

Also coincident to the duty to assist, VA also provided VA examinations and obtained medical opinions with regard to the Veteran's claims for service connection.  Review of the examination reports indicate that these examinations and opinions are adequate because the examiners considered the relevant history of the claimed conditions, provided sufficiently detailed descriptions of the disabilities, and provided analysis to support their opinions concerning the etiology of the conditions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 123-24.

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and has not been associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Claims for Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury that pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases (such as arthritis, organic diseases of the nervous system, and psychoses) may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  "Proven continuity of symptomatology establishes the link, or nexus, between the current disease [and service] and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.

Further, service connection may be established on a secondary basis for a disability which was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

A.  Right Shoulder Disability

The Veteran asserts that his service-connected lumbar spine disability caused him to develop a right shoulder disability.  

The Veteran's STRs indicate that he fell off a truck and landed on his back in November 1975.  At that time, he complained of right shoulder pain on range of motion.  At that time, physical examination revealed that the Veteran had full range of motion and a slight amount of point tenderness over the posterior aspect of his right deltoid, and the impression was right deltoid sprain.

In July 1976, a clinician noted that the Veteran's left shoulder girdle muscle was tender to palpation, but nothing was noted regarding the Veteran's right shoulder.  In an April 1977 report of medical history, which was documented shortly before the Veteran's May 1977 separation from his first period of service, the Veteran endorsed that he did not and has never had a "painful or 'trick' shoulder or elbow" nor "swollen or painful joints."  Separation examinations that were conducted shortly before the Veteran's separation from service in May 1977 and October 1978 indicate that his upper extremities, spine, and other musculoskeletal systems were normal upon his separation from both periods of active service.  See Reports of Medical Examination dated in April 1977 and August 1978.

VA treatment records dated in June 2007 document the Veteran's report that he fell off a truck in service and fell again in 2006, and indicate that a June 2007 physical examination revealed no abnormality in his right shoulder.

VA provided an examination in March 2010.  The examiner noted the Veteran's report that his right shoulder problem had its onset in service in 1975 when he fell off a truck while unloading boxes.  The examiner acknowledged that shoulder pain was noted during service and nothing was indicated at the time of the Veteran's discharge from his first period of service in 1977.  The examiner documented a current diagnosis of mild right shoulder impingement, acknowledged that the Veteran sustained an injury during his first period of active service, reported that the Veteran did not seek medical attention nor was there any indication of a shoulder problem at the time of discharge, and also reported that no medical attention was sought until years later.  The examiner opined that there is a significant lack of continuity of medical care; thus, the Veteran's current right shoulder complaints are not service connected.

During his March 2015 Board hearing, the Veteran testified that he injured his right shoulder when he slipped and fell when he was working in the kitchen as a participant in an alcohol treatment program.  He also testified that he has worked as a forklift operator.

In October 2015, VA obtained another medical opinion regarding the likely etiology of the Veteran's right shoulder disability, to include the potential relationship between the Veteran's service-connected lumbar spine condition and his claimed right shoulder disability.  The examiner documented a diagnosis of right acromioclavicular joint osteoarthritis and opined that it is less likely than not that the Veteran's right shoulder disability is related to his service-connected lumbar spine disability because, in light of the examiner's review of the medical literature, this is not a reasonable correlation.  Further, the examiner opined that the Veteran's right shoulder condition is more likely due to a combination of the cumulative effects of aging, especially after a long history of working as a manual laborer.  In sum, the examiner reported that degenerative joint disease is common in the general population as one ages, the service-connected lumbar spine disability did not cause or aggravate the right shoulder disability, and there is no correlation.

The Board finds the October 2015 examination and opinion highly probative because the examiner reviewed the Veteran's relevant medical history and her opinion was offered with supporting rationale.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (noting that "the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted"); see also Nieves-Rodriguez, 22 Vet. App. at 304 (noting that "most of the probative value of a medical opinion comes from its reasoning.  Neither a VA medical examination report nor a private medical opinion is entitled to any weight . . . if it contains only data and conclusions.").

Although the Veteran has asserted that his right shoulder disability developed secondary to his service-connected lumbar spine disability, the Board finds that he is not competent to provide evidence pertaining to complex medical issues such as the etiology of his shoulder condition, as such a question is not answerable by personal observation alone or by the application of knowledge within the realm of a layperson.  Jandreau, 492 F.3d at 1377 and n.4; see Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).

Further, notwithstanding in-service complaints of right shoulder pain and injury, the record does not show that a right shoulder disability had its onset during service or within one year of his discharge from a period of active service.  Thus, direct service connection is not warranted and service connection is not warranted on a presumptive basis under 38 C.F.R. §§ 3.307(a)(3) and 3.309(a).  In so finding, the Board finds it highly probative that the March 2010 examiner noted that the Veteran's conditions is more likely due to a combination of the cumulative effects of aging, especially after a long history of working as a manual laborer.  See Jandreau, 492 F.3d at 1376.

Thus, the competent evidence of record is against granting service connection for a right shoulder disability, and the appeal must be denied as to this issue.  There is no doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Peripheral Neuropathy, Bilateral Upper Extremities

The Veteran asserts that his service-connected lumbar spine disability and nonservice-connected shoulder disability caused him to develop peripheral neuropathy of the bilateral upper extremities.  

In an April 1977 report of medical history, which was documented shortly before the Veteran's May 1977 separation from his first period of service, the Veteran endorsed that he did not and has never had a "paralysis (include infantile)" nor "neuritis."  As noted previously, separation examinations that were conducted shortly before the Veteran's separation from service in May 1977 and October 1978 indicate that his upper extremities were normal upon his separation from both periods of active service.  See Reports of Medical Examination dated in April 1977 and August 1978.

The record is generally negative for any reports concerning neuropathy until many decades after the Veteran separated from service in October 1978. Generally, VA treatment records indicate that Veteran's upper extremity neuropathy symptoms are related to alcoholism.  For example, in July 2005, the Veteran reported having tingling of his fingers on and off since the day prior, and in records dated from November 2005 to January 2006, a VA physician noted that the Veteran's reported numbness in his hands was likely peripheral neuropathy that probably developed as a result of long-term alcohol abuse.

In October 2015, a VA examiner diagnosed the Veteran with sensory bilateral upper extremity polyneuropathy secondary to chronic heavy alcohol use.  The examiner reported that the Veteran has a history of complaints of neuropathy that began in approximately 2005 to 2006 as per his past medical records.  Per his primary care notes, he was diagnosed with neuropathy related to his many years of heavy alcohol use.  Based on this information and review of the Veteran's relevant medical history, the examiner opined that the Veteran's polyneuropathy is less likely than not proximately due to or the result of his service-connected lumbar spine disability and is more likely due to toxicity associated with long-term heavy alcohol use that has been well documented by multiple providers in his medical records based on the specific characteristics and history of the neuropathy.  The examiner explained that per review of the medical literature, the specific characteristics of the Veteran's sensory polyneuropathy exclude other etiologies, to include his service-connected lumbar spine disability or nonservice-connected shoulder disability.  Further, the examiner opined that the claimed condition has not been permanently aggravated by the Veteran's service-connected lumbar spine disability or shoulder disability, as there is no reasonable medical causal relationship between these conditions.

The Board finds the October 2015 opinion highly probative because it was offered based on review of the entire claims file and with supporting rationale.  See Jandreau, 492 F.3d at 1376; see also Nieves-Rodriguez, 22 Vet. App. at 304.

Thus, in light of the foregoing opinion, the Board finds that service connection is not warranted on a secondary basis.  In addition, the Board finds that the Veteran's current neuropathy did not have onset during service or within one year of his discharge from either period of active service.  Thus, that Board also finds that direct service connection is not warranted, and the evidence fails to show that service connection is warranted on a presumptive basis under 38 C.F.R. §§ 3.307(a)(3) and 3.309(a).

Although the Veteran has asserted that the claimed condition developed secondary to spine and shoulder disabilities, the Board finds that he is not competent to provide evidence pertaining to complex medical issues such as the etiology of his current sensory bilateral upper extremity polyneuropathy, as such a question is not answerable by personal observation alone or by the application of knowledge within the realm of a layperson.  See Jandreau, 492 F.3d at 1377 and n.4; Layno, 6 Vet. App. at 469-470.

Thus, the competent evidence of record is against granting service connection for neuropathy of the bilateral upper extremities, and the appeal must be denied as to this issue.  There is no doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

C.  Acquired Psychiatric Disorder

In this case, the Veteran asserts that he has been self-medicating with alcohol due to his shoulder pain, back pain, and peripheral neuropathy of the upper extremities.  See Board Transcript, page 10.

The Veteran's April 1973 entrance examination indicates that he was psychiatrically normal at that time and, in a contemporaneous report of medical history, he endorsed that he did not have nor has he ever had "nervous trouble of any sort" nor "depression or excessive worry."  In September 1975, a clinician noted that the Veteran was psychologically dependent and probably physically dependent on drugs, and noted the Veteran's use of LSD, cocaine, and marijuana.  At that time, he reported that he takes drugs because of stress due to family problems.  In April 1976, the Veteran indicated in a report of medical history that he was tired and nervous at that time and an examining clinician diagnosed the Veteran with "situational reaction with mild anxiety and depression."  Additionally, in an April 1977 report of medical history that was documented shortly before the Veteran's May 1977 separation from his first period of service, the Veteran endorsed that he has had nervous trouble.  However, he also endorsed that he did not and has never had "depression or excessive worry," and a contemporaneous report of medical examination indicates that he was psychiatrically normal upon examination in April 1977.

Shortly after the Veteran's May 1977 separation from his first period of service, he was examined in September 1977.  At that time, a clinician endorsed that the Veteran was psychiatrically normal.  After reenlisting and commencing active duty in January 1978, the Veteran reported in May 1978 that he was having financial and family difficulties, he was having difficulties in adjusting to the Army, and he had no previous psychiatric history.  At that time, a behavioral science specialist noted that the Veteran had situational maladjustment.  However, an August 1978 separation examination report indicates that the Veteran was psychiatrically normal.

Although a July 2006 VA treatment record notes a diagnosis of depression, an addendum to that note indicates that the Veteran did not have any psychiatric diagnoses.  In March 2010, a VA examiner diagnosed the Veteran with alcohol dependence.  Although treatment records dated in early 2015 document a finding of an adjustment disorder with anxiety, the Board finds it highly probative that other clinicians only identified substance abuse throughout the period on appeal until early 2015 and in October 2015, during a mental disorders examination, a VA examiner noted that the Veteran's only diagnoses are moderate alcohol use disorder, mild cannabis use disorder, and mild cocaine use disorder.  See Jandreau, 492 F.3d at 1376.  The Board finds, therefore, that the Veteran's current and relevant psychiatric disorders are substance use disorders.

After a comprehensive review of the Veteran's social and medical history, the October 2015 examiner opined that the Veteran's substance use disorders are clearly recreational/social, preexisted his entrance into the military, are not the result of the Veteran's active military service, did not develop secondary to any service-connected condition, and were not aggravated by any service-connected condition.  The examiner opined that while Veteran is service connected for degenerative arthritis of the spine, that disability is not a primary contributor to his mental health condition compared to his long, extensive substance use history.

Notably, substance abuse conditions are not disabilities for which service connection may be granted.  By law, compensation "shall not be paid" if the disability for which compensation is sought is the result of one's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105 (West 2014); 38 C.F.R. §§ 3.1(n), 3.301(c) (2015); see Pub. L. No. 101-508 (Omnibus Budget Reconciliation Act of 1990), § 8052, 104 Stat. 1388 (prohibiting compensation for injury or disease incurred during active service claims a result of willful misconduct, including abuse of alcohol or drugs filed after October 31, 1990).  Although the United States Court of Appeals for the Federal Circuit has held that service connection is warranted for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability, the competent evidence of record fails to show that the diagnosed substance abuse disabilities were caused by a primary service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

In so finding, the Board acknowledges the Veteran's assertion that he has a liver disability due to his service-connected lumbar spine disability and nonservice-connected conditions, to include his claimed right shoulder disability and neuropathy, but finds that he is not competent to provide an opinion as to the etiology of his diagnosed psychiatric disorders, as such a question is not answerable by personal observation alone or by the application of knowledge within the realm of a layperson.  See Jandreau, 492 F.3d at 1377 and n.4; Layno, 6 Vet. App. at 469-470.  Thus, the competent evidence of record fails to show that the Veteran has a substance abuse disorder that may be attributed to a primary service-connected disability, and the record fails to show that the Veteran currently has any other diagnosed psychiatric disorders that may be attributed to a period of active service.

In light of the foregoing, the Board finds that the preponderance of the evidence is against granting service connection for an acquired psychiatric disorder.  There is no doubt to be resolved as to this issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.


ORDER


Service connection for a right shoulder disability is denied.

Service connection for peripheral neuropathy of the left upper extremity is denied.

Service connection for peripheral neuropathy of the right upper extremity is denied.

Service connection for an acquired psychiatric disorder is denied.


REMAND

Generally, VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, and consideration is given to the veteran's background including employment and educational history.  38 C.F.R. § 4.16(b).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).  Overall, for a veteran to prevail on a claim based on unemployability, the record must reflect some factor which takes the claimant's case outside the norm for such a veteran and not just that he is unemployed or has difficulty finding employment.  

Here, the Veteran's only service-connected disability is degenerative joint disease of the lumbar spine, which is rated 10 percent disabling.  Thus, the Veteran's combined evaluation is 10 percent for the period on appeal from July 2, 2007.

The Board acknowledges the Veteran's reports that he is unable to work due to his service-connected disability.  In a July 2007 Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran reported that he last worked full time in June 2004, and during his March 2015 Board hearing, the Veteran testified that he cannot move or walk due to his back spasms.  In addition, a March 2010 VA joints examination report indicates that the Veteran's lumbar spine disability affects his usual daily activities.  For example, the disability prevents sports; has a moderate effect on his ability to do chores, exercise, participate in recreational activities, and travel; and has a mild effect on shopping.

Notwithstanding these reports, there is no adequate and competent evidence of record that addresses whether the Veteran's lumbar spine disability prevents him from securing or following a substantially gainful occupation as required under 38 C.F.R. § 4.16.  Thus, the Board finds that such an opinion should be obtained on remand.  38 U.S.C.A. § 5103A(d) (West 2014).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all outstanding VA treatment records.

2.  Schedule the Veteran for a VA examination to determine the effect of his service-connected disability on his employability.  For this purpose, notify the examiner that the Veteran's only service-connected disability is degenerative joint disease of the lumbar spine.  The examiner should review evidence in the claims file in conjunction with the examination and indicate that such review occurred. 

Although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record-including reports of examination, outpatient treatment records, lay statements, letters from employers, and evidence pertaining to the Veteran's educational background and employment history-whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disability alone, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disability.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disability upon the Veteran's ordinary activity which includes employment. See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's conditions preclude standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks, such as those requiring extended concentration or fine motor skills.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). 

The examiner should provide a description like the one noted in the preceding paragraph with regard to the effect of the Veteran's service-connected disability on his ability to engage in any type of full-time employment, including any form of sedentary work, and whether, in the examiner's opinion, it is at least as likely as not that the service-connected disability is of such severity as to preclude certain types of employment. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

To the extent possible, the examiner must differentiate between signs and symptoms that can be attributed to the Veteran's service-connected disability alone and those that cannot.  If there are signs and symptoms affecting the Veteran's employability that can only be attributed to nonservice-connected disabilities, the examiner must so state. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After ensuring that the requested development is completed, the adjudicator must readjudicate the issue on appeal taking the Veteran's level of education, special training, and previous work experience into consideration along with the examiner's opinion and all other relevant evidence.  If the benefits sought on appeal are not granted, provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate opportunity for the Veteran to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals 

Department of Veterans Affairs


